Citation Nr: 1309905	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to VA compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for an appendectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

In January 2013, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

Although this matter has been certified for review of the issue on the title page, clarification is required for to ensure that the Veteran understands both the law and his due process rights, and to ensure responsive appellate review. 

Accordingly, the appeal is REMANDED to the RO for further action.  VA will notify the appellant if addition action is required on his part.


REMAND

The Veteran is essentially now attempting to challenge the findings of an April 18, 1995 RO decision which denied his claim of entitlement to VA compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for an appendectomy.  The Veteran was notified of that decision, as well as his appellate rights; however, a timely notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1994).  



As the undersigned explained to the Veteran during the January 2013 videohearing, the Veteran had one year from April 21, 1995 (the date he was advised of the original decision) to file a notice of disagreement to initiate appellate review. He did not do so.

The Veteran appears to be under the misunderstanding that he can now argue that the April 1995 rating was in error. However, given the law regarding finality of unappealed rating decisions as stated above, his currently stated mere disagreement with the April 1995 findings is not legally sufficient for VA to reexamine the merits of the claim.

The Veteran now has two avenues by which he can ask VA to reexamine the merits of the claim: to submit new and material evidence to reopen the claim, and/or show that the rating was flawed because it contained clear and unmistakable error. In November 2007, the Veteran requested that the RO "reopen [his] 38 U.S.C. 1151 claim due to clear and unmistakable error." He argued that the appendectomy he underwent in 1995 was found to be "unnecessary" and he has sustained additional disabilities from it. Thus, although he has therefore alluded to both, the RO has not fully adjudicated either and as noted the Veteran appears uninformed as to the law and regulations. 

As to the question of whether new and material evidence has been submitted to reopen the claim, the RO's advisement to the Veteran as to how to substantiate reopening is not sufficient under Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claims that were found insufficient in the previous denials. Kent, 20 Vet. App. at 10-11  ; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(VA General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).


In September 2008, the RO found that the Veteran had not submitted new and material evidence to reopen the claim. However, in both its rating decision, and in its Statement of the Case issued in April 2009, the RO briefly cited the law regarding petitions to revise rating decisions on the basis of clear and unmistakable error. However, the RO did not fully adjudicate the clear and unmistakable error petition.

The Veteran is presently advised that clear and unmistakable error (CUE) is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Consequently, allegations of CUE must be brought with specificity.  See, e.g., Phillips v. Brown, 10 Vet. App. 25 (1997).  

There is a three-prong test to determine whether CUE is present in a prior determination:

(1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be undebatable, that is the type which, had it not been made, would have manifestly changed the outcome of the decision; and;

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A petition based on CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger. See Fugo at 44.  Therefore, a veteran who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

If the evidence establishes CUE, the prior decision must be reversed or revised, 38 U.S.C.A. §§ 5109A(a) (2002), and the decision constituting the reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A(b).  Thus, any finding of CUE would, effectively, render moot the current appeal as to whether new and material evidence had been received to reopen a claim of entitlement to VA compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for an appendectomy.  

Accordingly, the case is REMANDED for the following actions:

1.  As to his petition to reopen the claim, advise the Veteran under Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claims that were found insufficient in the previous denials - specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  As to his petition to revise the April 1995 decision on the basis of clear and unmistakable error, provide any appropriate notice and afford the Veteran an opportunity to respond. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. § 3.159 (2012).  

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then adjudicate the issue of whether the RO's April 18, 1995 decision should be reversed or amended due to CUE in denying entitlement to VA compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for an appendectomy.  Then, notify the Veteran of that decision, as well as his appellate rights.  

IF, AND ONLY IF, the Veteran perfects an appeal with respect to the CUE determination, return that issue to the Board for appellate consideration.  

Even if the Veteran does not perfect an appeal with respect to the CUE issue, return case to the Board for resolution of the issue of whether new and material evidence has been received to reopen a claim of entitlement to VA compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for an appendectomy.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


